THOMPSON, Judge.
AFFIRMED. See Dealers Ins. Co. v. Centennial Casualty Co., 644 So.2d 571 (Fla. 5th DCA 1994) (holding that bad check insurer, as subrogee of automobile auction operator, was an authorized claimant under statutorily required motor vehicle dealer surety bond), review denied, No. 84,928, — So.2d — (Fla. Apr. 12, 1995); see also Schwab & Co. v. Breezy Bay, Inc., 360 So.2d 117 (Fla. 3d DCA 1978) (“The discretion reposed in the trial judge by Fla.R.Civ.P. 1.540 is of the broadest scope and in order to reverse a judge’s ruling thereunder, there must be a showing of a gross abuse of discretion.”).
COBB and GOSHORN, JJ., concur.